Exhibit 10.1

SHARE EXCHANGE AGREEMENT

THIS SHARE EXCHANGE AGREEMENT (the “Agreement”), dated as of March 22, 2017 (the
“Effective Date”), is made by and among Comstock Holding Companies, Inc., a
Delaware corporation (the “Company”), and each of the stockholders listed on the
signature page attached hereto (each a “Holder” and, collectively, the
“Holders”).

RECITALS:

WHEREAS, each Holder holds that number of shares of the Company’s Series B
Non-Convertible Preferred Stock, par value $0.01 per share (the “Series B
Preferred Stock”), as set forth next to such Holder’s name on Schedule I hereto
(the “Exchange Shares”);

WHEREAS, the Company has authorized a new series of preferred stock of the
Company designated as Series C Non-Convertible Preferred Stock, $0.01 par value
per share, the terms of which are set forth in the Certificate of Designation of
Series C Non-Convertible Preferred Stock (the “Series C Certificate of
Designation”) in the form attached hereto as Exhibit A (the “Series C Preferred
Stock”); and

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holders, and the
Holders desire to exchange with the Company, the Exchange Securities for shares
of the Series C Preferred Stock (the “Exchange”).

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Holders agree as
follows:

1.    Exchange and Delivery. Each Holder hereby assigns and transfers the
Exchange Shares to the Company in exchange for the issuance by the Company,
effective as of the Effective Date and in full satisfaction of the Company’s
obligations to such Holder with respect to the Exchange Shares, of that number
of shares of Series C Preferred Stock as set forth next to such Holder’s name on
Schedule I hereto (the “Shares”) to such Holder. On the Effective Date, each
Holder shall deliver the certificate representing the Exchange Shares to the
Company, together with a duly executed stock power, and the Company shall
deliver to such Holder a certificate evidencing the Shares, as the case may be,
in the name and amount as indicated on Schedule I hereto.

2.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Holders that as of the Effective Date:

(a)    Due Authorization. The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
This Agreement has been duly authorized and validly executed and delivered by
the Company. Apart from the

 

1



--------------------------------------------------------------------------------

approval of the holders of a majority of the shares of Series B Preferred Stock
to the filing of the Series C Certificate of Designation with the Delaware
Secretary of State and the filing of the Series C Certificate of Designation
with the Delaware Secretary of State, both of which actions will occur on or
before the Effective Date, no other corporate action on the part of the Company,
its board of directors or its stockholders is necessary to authorize the
execution and delivery by the Company of this Agreement or the consummation of
the transactions contemplated by this Agreement, including, without limitation,
the issuance and delivery of the Shares.

(b)    Valid Issuance; Reservation of Shares; Preemptive Rights. The Shares are
duly authorized and, when issued and exchanged in accordance with the terms
hereof, will be duly and validly issued, free and clear of any liens, claims or
encumbrances (“Liens”) imposed by or through the Company.

(c)    Non-Contravention. The execution and delivery of this Agreement, the
issuance of the Shares and the consummation of the transactions contemplated
hereby and thereby will not, subject to the approval of the holders of a
majority of the shares of Series B Preferred Stock to the filing of the Series C
Certificate of Designation, which will occur on or before the Effective Date,
and following the filing of the Series C Certificate of Designation with the
Delaware Secretary of State, (i) conflict with or constitute a material
violation of or default under or give rise to any right of termination, material
amendment, cancellation or acceleration or loss of any material rights under:
(x) any material contracts to which the Company is a party; or (y) the Company’s
amended and restated certificate of incorporation (as amended, the “Certificate
of Incorporation”) or the Company’s bylaws; or (ii) to the Company’s knowledge,
violate any order or decree applicable to the Company, or by which it or any of
its operations are bound, and no such violation or default currently exists.

(d)    Exemption from Registration. Neither the Company nor any of its
affiliates nor any person acting on behalf of or for the benefit of any of the
forgoing, has paid or given, or agreed to pay or give, directly or indirectly,
any commission or other remuneration (within the meaning of Section 3(a)(9) and
the rules and regulations promulgated thereunder) for soliciting the Exchange.
Assuming the representations and warranties of the Holders contained herein are
true and complete, the Exchange will qualify for the registration exemption
contained in Section 3(a)(9).

3.    Representations and Warranties of the Holders. Each Holder hereby
represents and warrants to the Company and agrees as follows:

(a)    Due Authorization. Such Holder has all power and authority to execute,
deliver and perform its obligations under this Agreement, and this Agreement has
been duly authorized and validly executed and delivered by such Holder and no
other action on the part of the Holder is necessary to authorize the execution
and delivery by such Holder of this Agreement.

(b)    Ownership. Such Holder is the sole beneficial owner of the Exchange
Shares as set forth next to such Holder’s name on Schedule I hereto, free and
clear of all Liens, and upon execution of this Agreement, the Company will take
title to such Exchange Shares, free

 

2



--------------------------------------------------------------------------------

and clear of all Liens. There are no actions, suits or proceedings against the
Holder affecting the title of any of such Exchange Shares or the right of such
Holder to execute, deliver and perform this Agreement. Such Holder is not a
party to or bound by, and such Exchange Shares being exchanged by such Holder
pursuant to this Agreement are not subject to, any agreement, understanding or
other arrangement (i) granting any option, warrant or right of first refusal
with respect to such Exchange Shares to any person, (ii) restricting such
Holder’s right to surrender and exchange such Exchange Shares as contemplated by
this Agreement or (iii) restricting any other of such Holder’s rights with
respect to such Exchange Shares.

(c)    Non-Contravention. The execution and delivery of this Agreement by such
Holder and the consummation of the transactions contemplated hereby will not,
following the filing of the Series C Certificate of Designations with the
Delaware Secretary of State, (i) conflict with or constitute a material
violation of or default under or give rise to any right of termination, material
amendment, cancellation or acceleration or loss of any material rights under:
(x) any material contracts to which such Holder is a party; or (y) the
certificate of incorporation or the bylaws of such Holder or any similar
organizational document of such Holder, if applicable; or (ii) to such Holder’s
knowledge, violate any order or decree applicable to such Holder, or by which it
or any of its operations are bound, and no such violation or default currently
exists.

(d)    Exemption from Registration. Neither such Holder nor any of its
affiliates nor any person acting on behalf of or for the benefit of any of the
forgoing, has paid or given, or agreed to pay or give, directly or indirectly,
any commission or other remuneration (within the meaning of Section 3(a)(9) of
the Securities Act and the rules and regulations promulgated thereunder) for
soliciting the Exchange.

(e)    Tax Advisors. Such Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters, such
Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. Such
Holder understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

4.    Additional Agreements and Acknowledgments.

(a)    No Consideration. The Holders and the Company confirm that the Company
has not received any consideration for the transactions contemplated by this
Agreement.

(b)    Waiver of Dividends. Each Holder hereby waives its right to receive any
and all accrued and unpaid dividends, if any, with regard to the Exchange
Shares, whether declared or undeclared, under the certificate of designation for
the Series B Preferred Stock, the Certificate of Incorporation or otherwise.
Notwithstanding anything to the contrary contained herein, the foregoing waiver
shall become effective and binding on each Holder upon such Holder’s execution
of this Agreement, whether or not any other Holder has executed this Agreement.

 

3



--------------------------------------------------------------------------------

5.    Transfer Restrictions.

(a)    Transfer Restriction. The Preferred Stock may not be transferred without
the consent of the Company.

(b)    Transfer of Series C Preferred Stock. The Holders acknowledge that the
Shares are restricted securities and in addition to the restriction contained in
Section 5(a) may be transferred only pursuant to: (i) an effective registration
statement under the Securities Act and applicable state securities laws
pertaining to such securities or an available exemption therefrom; and (ii) Rule
144 of the Securities and Exchange Commission (or any similar rule or rules then
in force) if such rule or rules are available.

(c)    Restrictive Legend. The Holders acknowledge and agree that, upon issuance
pursuant to this Agreement, the certificates representing the Shares shall have
endorsed thereon a legend in substantially the following form:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE, AND ARE
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER LAWS. TRANSFER OR THESE
SECURITIES IS FURTHER RESTRICTED BY THE TERMS OF THE NOTE EXCHANGE AND
SUBSCRIPTION AGREEMENT DATED AS OF March     , 2017.”

6.     Miscellaneous.

(a)    Survival of Representations; Entire Agreement. All representations and
warranties made by the parties pursuant to this Agreement shall survive the
execution and delivery of this Agreement. This Agreement and the related
documents referred to herein constitute the entire understanding between the
parties with respect to the subject matter contained herein and therein and
supersede any prior or contemporaneous understandings and agreements among them
respecting such subject matter. Except as specifically set forth herein or
therein, neither the Company nor the Holders make any representation, warranty,
covenant or undertaking with respect to such matters.

(b)    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
regard to its conflict of laws principles. Any suit brought hereunder shall be
brought in the state or federal courts sitting in Fairfax County, Virginia, and
the parties hereby waive any claim or defense that such forum is not convenient
or proper.

 

4



--------------------------------------------------------------------------------

(c)     Amendments; Counterparts. This Agreement may be amended only by a
written instrument duly executed by each of the parties. This Agreement may be
executed in counterparts, each of which when executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument. In order to facilitate execution of
this Agreement, this Agreement may be duly executed and delivered by facsimile
or other electronic transmission.

(d)    Further Assurances. The parties agree to (i) furnish upon request to each
other such further information, (ii) execute and deliver to each other such
other documents, and (iii) do such other acts and things, all as the other party
may reasonably request for the purpose of carrying out the intent of this
Agreement and the transactions contemplated by this Agreement.

(e)    Notices. All notices or other communications given or made hereunder
shall be in writing and shall be delivered or mailed by registered or certified
mail, return receipt requested, postage prepaid, to the parties at their
respective addresses set forth below:

If to the Company:

Comstock Holding Companies, Inc.

1886 Metro Center Drive, 4th Floor

Reston, Virginia 20190

Attn: Chief Financial Officer

If to a Holder:

to the address set forth next to such Holder’s name on Schedule I hereto.

(f)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(g)    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

(Signature Pages Follow)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the Effective Date.

 

COMPANY: Comstock Holding Companies, Inc. By:   /s/ Christopher Clemente Name:  
Christopher Clemente Title:   CEO

 

HOLDERS: /s/ Christopher Clemente Christopher Clemente /s/ Teresa A. Schar
Teresa A. Schar

 

Investor Management, LC

/s/ Gregory Benson

By:   Gregory Benson Title:  

Manager

 

6



--------------------------------------------------------------------------------

Schedule I

 

Name and Address  

Shares of Series B Preferred

Stock (Exchange Shares)

 

 

Shares of Series C

Preferred Stock (Shares)

Christopher Clemente

1886 Metro Center Drive,

4th Floor

Reston, Virginia 20190

 

  386,105   386,105

Teresa A. Schar

1886 Metro Center Drive,

4th Floor

Reston, Virginia 20190

 

  193,052.50   193,052.50

Investor Management, LC

c/o Gregory Benson

 

  193,052.50   193,052.50

 

7